DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaoka (US7073294 hereinafter Yamaoka).
	With regard to claim 1, 
	A door weather strip (10) comprising a fin portion (11) provided to a corner portion (provided on front upper corner of rear door 3) in a rear portion of a door (3) of a motor vehicle (1), the fin portion (11) being formed by molding (“molded part 11”, column 1 line 62) and mounted so as to cover inside of the motor vehicle (1) in the corner portion (provided on front upper corner of rear door 3), wherein 
	on a mounting surface side (12) of the fin portion (11) of the door weather strip (10), 
	a drainage lip (13) is provided, the drainage lip (13) protruding from the mounting surface (12) to outside of the motor vehicle (1) and extending in a linear shape (13 on the left side, see figure 6) from front (left side of figure 6) of the motor vehicle (1) to rear (right side of figure 6) of the motor vehicle (1) and further downward (see shape of figure 6), and
	the drainage lip (13 on the left of figure 6) does not come into contact with a rear end rib (13 on the right of figure 6) formed on the fin portion (11) at a rear end (right side of figure 6) of the motor vehicle (1), and a drainage recess (15) is formed between a door frame (3c) and the rear end rib (13 on the right of figure 6), and the drainage recess (15, in figure 6) is formed below the drainage lip (13 on left of figure 6) in a vertical direction (see figure 6 showing the drainage recess extending in a vertical direction) of the motor vehicle (1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka in view of “Applicant’s admitted prior art figure 7”.

	With regard to claim 2, Yamaoka teaches 
wherein when the fin portion (11) is mounted (12) on the corner portion (provided on front upper corner of rear door 3) of the door (3), 
	Yamaoka does not teach that a tip of the drainage lip of the fin portion does not come into contact with an opposite member on the door side.

However the Applicant’s admitted prior art figure 7 teaches a sponge (470) on the fin portion (300) that does not come in contact with the opposite member on the door side (140)

	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to the drainage lip not come in contact with the opposite member on the door side because this allows water to continue to be guided toward the drainage recess in the closed position where water can sometimes still slip through tight openings of the weather strip. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka in view of Krefta (US20190217693 hereinafter Krefta).

	With regard to claim 3, Yamaoka does not teach that the angle of the drainage lip is between 17 and 50 degrees.

	However Krefta teaches a molded sealing lip (30, “The seal arrangement 30 is configured as a molded sealing lip”) that can be angled in a plurality of ranges from “20° to 60°, in particular in a range of from 30° to 50°”, para [0023]

	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have the drainage lip have an angle anywhere from 17 degrees to 50 degrees because this allows water to drain into the drainage recess. Too high an angle would not properly allow water to drain properly and too low a angle would not drain the water and cause buildup.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka in view “Applicant’s admitted prior art figure 7” in further view of Inai (US20160200184 hereinafter Inai)

	With regard to claim 4, Yamaoka does not teach a plurality of drainage lips.
	Hoever Inai teaches a weather strip for the corner of a vehicle door that contains two drainage lips (23c and 24c shown in figures 10a-10c)

	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have had added a second drainage lip, because the second drainage lip would guide water missed or not contacted by the first drainage lip into the drainage recess allowing for better water drainage throughout the system. It has also been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (See MPEP 2144.04 IV)

	With regard to claim 5, Yamaoka does not teach that the height of the drainage lip increases as it goes downward

	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, having the second drainage lip of Inai, to have the height of the drainage lip increase as it goes downward since it has been held that mere scaling up of a prior art process capable of being scaled up would not establish patentability (See MPEP 2144.04 IV)

	With regard to claim 6, Inai teaches
wherein the plurality of the drainage lips comprises a first drainage lip and a second drainage lip, wherein the first drainage lip is formed above the second drainage lip in the vertical direction of the motor vehicle (23c and 24c shown in figures 10a-10c show one drainage lip above the other in a vertical direction of the vehicle)

	With regard to claim 7, Inai teaches
wherein a length of the second drainage lip in a direction of protrusion from the mounting surface is greater than a length of the first drainage lip in the direction of protrusion from the mounting surface (second drainage lip 23c is shown protruding at a greater length than that of the first drainage lip 24c in figures 10a-10c)
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka in view of Kanphade (US7073294 hereinafter Kanphade)

	With regard to claim 8, Yamaoka is silent to a metal insert

	However, Kanphade teaches a door weather strip with a fin portion (23)
wherein the fin portion (23) comprises an insert (35) formed of metal (“The material of the insert member 35 may be metal material”).

	It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modified Yamaoka, to include a metal insert in the fin portion because this would provide “higher stiffness or a higher hardness than the material used to form the molded portion” allowing for the fin portion to be reinforced (see para [0063]).

	With regard to claim 9, Yamaoka in view of Kanphade teaches
wherein the insert (35 of Kanphade) includes a protrusion (42 of Kanphade) corresponding to a position of the drainage lip (13 of Yamaoka) (when combined with Kanphade, Yamaoka will have a metal insert with a protrusion corresponding to the drainage lip as viewed in figure 6).


Response to Arguments
The objection to the drawings has been withdrawn in response to the amendments made to the drawings. 
Applicant argues that Yamaoka does not teach all claim elements as is represented by the 102 rejection because the art does not teach “the drainage recess is formed below the drainage lip in the vertical direction of the motor vehicle”. However, the applicant added the claim language above after the original rejection was made. The 102 rejection has been retained under Yamaoka however, the embodiment in which the art reads on the claim is now in reference to figures 6-7as opposed to figures 4-5, in order to teach the new claim limitation.
Applicant argues Yamaoka does not teach that “a tip of the drainage lip of the fin portion does not come into contact with an opposite member on the door side”. However, the modification of the applicant’s prior art shown in figure 7 in combination with Yamaoka will teach these claim limitations as best described in the rejection above. 
In response to applicant’s argument regarding claim 3 that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, although Krefta does not teach the same type of lip, as the one claimed and used by Yamaoka it was used in combination to show a possibility of multiple lips at different angles used in a similar manner. It is noted that MPEP 2144.04 V and VI detail rearrangement and adjustment of parts were held to be an obvious matter of design choice.
Regarding claim 4, the examiner has changed its dependency to match that of the claimed amendments dependency.
With regard to applicants’ arguments regarding claim 5, it is noted that scaling up or down as recited in the MPEP section quoted does relate to that of the claim language detailing a increase of protrusion to a claim element. 
The newly added claims have been rejected as viewed above under 103 under their respective prior arts mentioned.
 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637